Citation Nr: 1402970	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-34 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to May 16, 2012.  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Marne Marotta, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to January 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. In that decision, the RO denied service connection for PTSD.  

During the pendency of this appeal, the RO awarded service connection in November 2009, and assigned an initial disability rating of 10 percent, effective December 31, 2003.  In April 2013, the RO increased the Veteran's rating to 100 percent, effective May 16, 2012.  

A veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased initial evaluation for PTSD prior to May 16, 2012 remains before the Board.


FINDING OF FACT

Prior to May 16, 2012, the Veteran's service-connected PTSD symptoms most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's PTSD symptoms did not manifest as reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.





CONCLUSION OF LAW

For the period prior to May 16, 2012, the criteria for an initial evaluation of 30 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of his claim, which is not abrogated by the granting of service connection.  VA has obtained the Veteran's relevant treatment records.  In addition, the Veteran was provided proper VA examinations in April 2009 and May 2012.  The VA examinations are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his PTSD disability in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time. 

II.  Principles for Rating Disabilities 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

III. Rating Criteria for PTSD

The Veteran's PTSD is evaluated as 10 percent disabling prior to May 16, 2012 under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 10 percent rating is warranted if the evidence establishes there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is warranted if the evidence establishes there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  

IV.  Analysis

Prior to May 16, 2012, the Veteran's PTSD was evaluated as 10 percent disabling.  In order to warrant a 30 percent or higher rating for this period, the Veteran must have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that the evidence, as discussed below, reflects that a rating of 30 percent, but no higher, is warranted for this period.  

During an April 2009 VA examination, the examiner noted that the Veteran was combative and restless, his affect was appropriate, and his mood was anxious and dysphoric.  The Veteran did not have delusions or hallucinations and understood the outcome of his behavior.  The Veteran indicated that he wakes up several times a night and feels tired and irritable the following day.  The Veteran did not report experiencing panic attacks and denied suicidal or homicidal thoughts.  The Veteran reported that he is often depressed and did not have the motivation to socialize with people.  The Veteran reported that he was hypervigilant and anxious in crowds.  The Veteran also indicated that he cannot experience loving feelings and he cannot feel close to people.  The examiner indicated that the Veteran's impulse control was good and that his mental status examination was unremarkable except that the Veteran was anxious and restless.  

In February 2010, the Veteran submitted a December 2009 letter indicating that he was suspended from work for inappropriate comments and behavior in the workplace and careless and negligent workmanship.  The Veteran also submitted copies of VA police reports dated November 2006 that document an assault incident with his supervisor at work.  

During this time period, the Veteran exhibited occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran had symptoms of depressed mood, anxiety, and sleep impairment, but his symptoms did not include those associated with a 50 percent rating (flattened affect; stereotyped speech; panic attacks more than once a week; disturbance of motivation and mood).  However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  See Mauerhan, supra.  For a 50 percent rating, the symptoms present must also cause occupational and social impairment with reduced reliability and productivity.  Vazquez-Claudio, supra.  

Upon review of the evidence, the Board finds that the Veteran's symptoms more closely approximate the rating criteria for a 30 percent rating during this period.  For this time period, the Veteran submitted evidence of two workplace incidents that showed an occasional decrease in work efficiency with sporadic periods of inability to perform occupational tasks.  

The Board finds that a 50 percent rating is not appropriate as the Veteran's symptomatology did not show occupational and social impairment with reduced reliability and productivity.  Rather, the incidents show the Veteran's reaction to two stressful situations.  Aside from these two incidents, the record does not reflect that the Veteran's reliability and productivity were reduced during this period.  Moreover, the Veteran has not displayed the specific symptoms contemplated for a 50 percent rating such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking.  

Nor has he displayed symptoms of comparable severity.  As noted above, in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442.  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.  The Board has considered the opinion of the VA examiner and the Veteran's symptoms as they relate to the General Formula for Mental Disorders.  The Board finds that the Veteran's symptoms, regardless of whether they are in the general formula, reflect a disability which is not severe enough to warrant a rating in excess of 30 percent prior to May 16, 2012.  Consequently, the Board finds that the Veteran's symptomatology warrants a 30 percent rating for the period prior to May 16, 2012.  

V.  Other Considerations

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD (mainly occupational and social impairment) during this time period are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised for this time period.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran was employed during this time period and there is no evidence of unemployability during this time period due to the Veteran's psychiatric disability.  The Board notes that although the Veteran received a workplace reprimand during this period, a reprimand does not rise to the level of unemployability.  Further consideration of TDIU is not warranted. 


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for PTSD for the period prior to May 16, 2012 is granted. 


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


